DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification should be amended to provide antecedent basis for the claimed packaged liquid beverage flavoring concentrate comprising the claimed packaging limitations and the “point-of-consumption liquid beverage flavoring concentrate composition”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-48, 50-60 and 62-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now recite the limitations of the solvent can be water by itself and wherein water is present up to about 70% by weight of the concentrate. If water is the only solvent present and is present up to about 70% by weight of the liquid concentrate, this would allow for between about 25-30% by weight acid modifier/densifier, (as solvent plus acid modifier/densifier comprise at least 95% by weight of the liquid concentrate), and this upper limit of about 30% by weight of acid modifier/densifier is not supported in Applicant’s specification. Therefore, Applicant’s claims constitute new matter for the reasons set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 46-48, 50-60 and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broz (USPA 2002/0197376) in view of Lee (USPA 2002/0160090) and Stillman (USPA 2002/0012689).
Regarding amended Claims 46-48, 50-60 and 62-64, Broz teaches a packaged liquid beverage flavoring concentrate, where the package is seen to be adapted to store the liquid beverage flavoring concentrate and to dispense it (Paragraph 10), as Broz teaches that the liquid concentrate can be prepared and suitably packaged for storage and shipment and lists various types of containers that can be used and teaches the containers can have integral means such as pouring spouts or dispensing tubes, or the like (Paragraph 25). Broz teaches the liquid beverage concentrate comprising at least one flavor component, where the flavors can include fruit flavors, also reading on natural flavors as Broz discloses the flavors can be from nuts, bark, roots, optional colors at amounts between 0.1-2% by weight and teaches in Example 1 a lemon flavor at 0.8% by weight of the concentrate, (Paragraphs 19 and 22, Example 1), at least one solvent component, a densifier component which is one or more of the claimed acids (Paragraphs 16, 18), where the combination of the solvent being water and propylene glycol and a densifier comprise at least 95% of the concentrate composition, where water comprises from about 35 to about 70% by weight of the composition, as Broz teaches polyols such as propylene glycol present at amounts of from about 20 to about 50% by weight, and water from about 40 to 65% by weight, and teaches examples where the claimed acids are used in amounts of about 7% by weight (Example 1). Therefore, Broz provides for combinations of acids, water and propylene glycol total at least 95% by weight, and water in an amount within the claimed range as well. Therefore, the claimed composition would have been obvious to one of ordinary skill in the art at the time that the invention was made, in light of the teachings of Broz. Regarding the limitations of the density and dispersion time, since Broz teaches a relatively high content and overlapping amounts of water and solvent such as the claimed propylene glycol in the liquid concentrate, where the water and solvent would be reasonably expected to influence the density of the concentrate, one of ordinary skill in the art would have reasonably expected a comparable dispersion time and density to what is claimed, absent any teachings to the contrary.  
As set forth above, Broz teaches adding the beverage concentrate to water, and also teaches where the method further includes freezing and optionally carbonating the thus prepared composition to form a frozen flavored beverage slush (Paragraph 10), and therefore may not teach where the packaging is adapted to both store and dispense the concentrate at a point of consumption, as claimed.
However, Lee teaches preparing similar liquid beverage concentrates comprising flavors, sweeteners, acids, water, etc. (Examples 1-2, for example) and teaches they can be used in a variety of ways, including to prepare frozen, carbonated or non-carbonated beverages, liquid concentrates, flavored waters, enhanced waters, etc. (Paragraph 16). Therefore, it is submitted that it would have been obvious to one of ordinary skill in the art at the time that the invention was made, to have used the liquid flavoring concentrate of Broz to prepare other types of beverages, such as flavored waters or enhanced waters, in light of the teachings of Lee and the overlapping in ingredients used in the concentrate. 
Broz in view of Lee do not specifically teach a packaged liquid flavoring liquid concentrate, where the package is adapted to store and dispense the concentrate at a point of consumption, or teach a point of consumption liquid beverage concentrate composition, as claimed. It is submitted that the limitation of “point of consumption” is an art-recognized term that differentiates the instant products from bulk packaged liquid flavoring concentrates or liquid flavoring concentrates that are stored for wholesale or retail use, or a liquid flavoring concentrate where water is added at a wholesale or retail point and not by a consumer. 
Stillman teaches of the importance of maintaining hydration for maintaining and improving health, and teaches water that can be flavored at the point of consumption thereby providing functional nutraceutical beverages, where the flavoring used can be a liquid flavoring that is sold or provided along with water in a packet or other packaging, such as a bottle of water or other vessel, wherein consumers can add the flavoring to the water themselves, where such flavoring can be provided in street carts, theatre or sports venues/arenas, home delivery of water/vending machines (Paragraphs 2, 43, 154-155, 179, 183, 195, 197, 209-211, 300, 497-504, 519-523, 555, 631-635), therefore teaching packaged liquid flavoring concentrates where the packaging is adapted to store and dispense the concentrate at a point of consumption and also teaches point of consumption liquid flavoring concentrate compositions. Stillman teaches the flavoring can include sweeteners, flavors, acids, functional ingredients, colors, etc. (Paragraphs 253, 631-635, 654) and teaches it is a further object to be able to provide an participation experience and an interactive experience for the consumer whether in a water bottle and or a glass/cup/goblet or the like (Paragraph 248). Stillman also teaches that, with many consumers drinking bottled water, it would be ideal to have the shaped infusion packet that will readily slip into a bottle (Paragraph 519). Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to have taken the liquid beverage concentrates taught by Broz in view of Lee and use them to prepare enhanced or flavored waters, such as those taught by Lee, by providing consumers with a packaged liquid flavoring concentrate comprising packaging that is adapted to be stored and dispensed at the point of consumption, in light of the teachings of Stillman. One of ordinary skill in the art, when faced with the task of providing consumers with alternate and efficient ways of improving hydration, which is a known health benefit, would have been motivated by Stillman to allow consumers to flavor their own water by providing to consumers a packaged liquid flavoring concentrate that allows consumers to add the liquid flavoring concentrate to their own water, such as bottled water, that is sold conventionally, used at home or other venues.
Regarding amended Claims 50, 53 and 62, Broz in view of Lee and Stillman teaches buffering salts including sodium and potassium citrate in amounts of about 2-5% by weight (Broz, Paragraph 17). 
Regarding amended Claims 47 and 60, Broz in view of Lee and Stillman teaches examples with high intensity sweeteners such as sucralose in amounts of 1.5% by weight of the concentrate composition (Broz, Paragraph 28), where sucralose is known as a non-caloric sweetener.
Applicants’ amended Claims 54 and 57 are written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding Claims 54 and 57, since the product shown by this reference is a liquid beverage concentrate comprising the claimed components in amounts as claimed or within the claimed ranges, the product is met.

Examiner’s Note:
It is noted by the Examiner that a prior art reference Pearce, which has been made of record by Applicant, was used to reject claims in a related application (11/403175), but was ultimately overcome by a 131 affidavit submitted by Applicant. Therefore, although the Pierce reference could be used, at least partially, to reject Applicant’s instant claims, the Examiner established a continuous line of priority from the 11/403175 application to the instant application, and for that reason, the 131 declaration can be considered to be on file for the instant application as well. Therefore, due to this continuous line of priority that was established, the Pearce reference was not applied to reject claims in the instant application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Doren Jr. (USPN 4,010,285) teaches adding flavoring concentrates to water as an at-home system, where the consumer adds the flavoring to water to prepare flavored water beverages (Column 1, lines 15-35, Columns 3-4, lines 60-65 and 1-45).

Response to Arguments
The claim objections have been withdrawn in light of Applicant’s amendments. The 112 enablement rejection has been withdrawn in light of Applicant’s amendments. Some of the 112 new matter rejections have been maintained as set forth above. The prior art rejection has been amended in light of Applicant’s amendments made to the claims. Applicant's arguments have been fully considered but they are not persuasive because the cited prior art still meets or renders obvious Applicant’s amended claims. Applicant’s claims as amended only require one of the claimed solvents and the claims also use “comprising” language, therefore not precluding other solvents or components from being included in the liquid flavor concentrate composition. Therefore, as set forth above by the Examiner, Broz is still seen to teach the two claimed limitations of solvents including water and propylene glycol and the densifier component of the acid totaling at least 95% by weight and the claimed amount of water by weight of the liquid beverage flavoring concentrate. While Broz may teach other applications or end uses for the liquid beverage flavoring concentrate, the Examiner has addressed these points using the combinations of references and the obviousness of a packaged liquid flavoring concentrate adapted to dispense the concentrate at a point of consumption, as claimed. Therefore, Applicant’s claims are still found to be met or rendered obvious by the prior art and the office action is deemed final and proper at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/28/2022